IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JERMAINE CARTER,                       §
                                        §   No. 52, 2020
       Defendant Below,                 §
       Appellant,                       §
                                        §
       v.                               §   Court Below–Superior Court
                                        §   of the State of Delaware
 STATE OF DELAWARE,                     §
                                        §   Cr. ID No. 1708010942 (N)
       Plaintiff Below,                 §
       Appellee.                        §

                          Submitted: December 3, 2020
                          Decided:   January 4, 2021

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                   ORDER

      After careful consideration of the appellant’s brief filed under Supreme Court

Rule 26(c), his attorney’s motion to withdraw, the State’s response, and the Superior

Court record, it appears to the Court that:

      (1)    In September 2017, a Superior Court grand jury charged the appellant,

Jermaine Carter, by indictment with one count of assault in a detention facility.

Carter waived his right to a jury trial, and the case proceeded to trial before a

Superior Court judge on January 28, 2020. At trial, the State presented evidence that

Carter, an inmate serving a life sentence at the James T. Vaughn Correctional

Facility, threw feces at a corrections officer as the officer approached Carter’s cell.

The feces, which the corrections officer was able to identify by its appearance and
pungent odor, struck the corrections officer on her face and body. At the conclusion

of the trial, the Superior Court judge found Carter guilty but mentally ill of assault

in a detention facility1 and immediately sentenced Carter to one year of Level V

incarceration. This is Carter’s direct appeal.

       (2)    Carter’s counsel on appeal has filed a brief and a motion to withdraw

under Rule 26(c). Counsel asserts that, after a complete and careful examination of

the record, there are no arguably appealable issues. Carter’s attorney informed

Carter of the provisions of Rule 26(c) and provided him with a copy of the motion

to withdraw, a draft of the accompanying brief, and the trial transcript. Counsel also

informed Carter of his right to supplement his attorney’s presentation. Carter has

not raised any issues for the Court’s consideration. The State has responded to the

position taken by Carter’s counsel and has moved to affirm the Superior Court’s

judgment.

       (3)    The standard and scope of review applicable to the consideration of a

motion to withdraw and an accompanying brief under Rule 26(c) is twofold. First,

the Court must be satisfied that defense counsel has made a conscientious

examination of the record and the law for claims that could be arguably be raised on

appeal. 2 Second, the Court must conduct its own review of the record and determine


1
  The State stipulated that Carter suffered from mental illness at the time of the offense.
2
  Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wis., 486 U.S. 429, 442
(1988); Anders v. California, 386 U.S. 738, 744 (1967).
                                              2
whether the appeal is so totally devoid of at least arguably appealable issues that it

can be decided without an adversary presentation.3

         (4)     The Court has reviewed the record carefully and has concluded that

Carter’s appeal is wholly without merit and devoid of any arguably appealable issue.

We also are satisfied that Carter’s counsel has made a conscientious effort to

examine the record and the law and has properly determined that Carter could not

raise a meritorious claim in this appeal.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. Counsel’s motion to withdraw is moot.

                                         BY THE COURT:

                                         /s/ Gary F. Traynor
                                         Justice




3
    Penson, 488 U.S. at 81-82.

                                            3